Judgment, Supreme Court, New York County (Burton S. Sherman, J.), entered June 14, 1989, which granted respondent’s cross motion to dismiss the petition brought herein by the Executive Director of the New York State Liberal Party pursuant to CPLR article 78, affirmed, without costs.
Mandamus does not lie to enforce a discretionary act by respondent City Clerk, which any judicial direction to conduct an "examination” of an applicant for appointment as a commissioner of deeds under Executive Law § 140 (2) would necessarily entail. Furthermore, and in any event, the ultimate arbiter of respondent’s certification of competence in any given instance is exclusively a legislative matter for the City Council alone to determine. Concur — Kupferman, J. P., Sullivan, Kassal, Wallach and Smith, JJ.